It does not appear that the defendant, when he promised to pay the note after its dishonor, knew that no demand had been made upon the maker at the maturity of the note. In order to render his promise effectual, he must have known that no demand had been made. Ladd v. Kenney, 2 N.H. 340; Otis v. Hussey, 3 N.H. 346; Whitney v. Abbott, 5 N.H. 379; Farrington v. Brown,7 N.H. 271; Woodman v. Eastman, 10 N.H. 366; Bank v. Brown, 12 N.H. 325; Caldwell v. Porter, 17 N.H. 27; Rogers v. Hackett, 21 N.H. 100; Edwards v. Tandy, 36 N.H. 544; Hopkins v. Liswell, 12 Mass. 52; 3 Kent Com. 113.
Judgment on the report for the defendant.
FOSTER, J., did not sit: the others concurred.